COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Annunziata
Argued at Alexandria, Virginia


KENNETH R. FOX

v.         Record No. 0721-97-4

WENDY R. FOX
                                         MEMORANDUM OPINION * BY
and                                  JUDGE JERE M. H. WILLIS, JR.
                                             MARCH 17, 1998
KENNETH R. FOX
v.         Record No. 1094-97-4

WENDY R. FOX


            FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                  Benjamin N. A. Kendrick, Judge

           Steven M. Garver (Cheryl G. Rice; Law Offices
           of Steven M. Garver, on briefs), for
           appellant.

           Stephen A. Friedman (Denman A. Rucker;
           Joseph, Greenwald & Laake, P.A.; Rucker &
           Rucker, on brief), for appellee.



      In these consolidated appeals from a final decree granting

his wife, Wendy R. Fox, a divorce, Dr. Kenneth R. Fox contends

that the trial court erred (1) by denying him due process of law,

(2) by proceeding against him without proper service, (3) in

determining child support, (4) in determining spousal support,

(5) in determining custody and visitation, (6) in classifying

marital assets and entering a monetary award thereon, (7) by

exercising jurisdiction over non-parties, (8) by awarding
      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
attorneys' fees and costs, (9) by entering and amending a writ of

ne exeat, and (10) by failing to grant a recusal motion.    We

affirm the judgment of the trial court.

     On appeal, we review the evidence and all reasonable

inferences fairly deducible therefrom in the light most favorable

to the party prevailing below.     Pommerenke v. Pommerenke, 7 Va.

App. 241, 244, 372 S.E.2d 630, 631 (1988).

     The parties were married on November 29, 1975.    They have

two minor children.   On February 2, 1996, Dr. Fox filed in the

trial court a bill of complaint for divorce.    On February 21,

1996, Ms. Fox filed an answer and cross-bill.    On April 9, 1997,

the trial court dismissed Dr. Fox's bill of complaint because of

his refusal to comply with discovery requests and to abide by the

court's orders.   The trial court granted Ms. Fox a divorce on the

ground of cruelty.    The final decree, inter alia:   (1) awarded

Ms. Fox custody of the parties' children; (2) continued a

protective order prohibiting Dr. Fox from being in the vicinity

or presence of Ms. Fox and the parties' children; (3) reserved

jurisdiction to award Ms. Fox spousal support; (4) ordered Dr.

Fox to pay child support of $7,050 per month; (5) awarded a lump

sum monetary award to Ms. Fox in the amount of $1,450,000; and

(6) found Dr. Fox in contempt for violating the trial court's

orders to pay child support, spousal support, and mortgage and

insurance payments on the marital residence.    The trial court

ordered Dr. Fox to pay Ms. Fox's attorneys' fees and costs.



                                 - 2 -
                            I.   DUE PROCESS

        Dr. Fox raises numerous contentions that the trial court

denied him due process of law under the Virginia and United

States Constitutions.    He argues that the trial court committed

reversible error when it refused to allow his attorney:    (1) to

file or argue motions or pleadings; (2) to cross-examine

witnesses; (3) to present evidence or proffer testimony; and (4)

to make objections.
                            A.   Background

        At a hearing conducted on March 26, 1996, the trial court

ordered Dr. Fox to pay monthly child support in the amount of

$2,149, monthly spousal support in the amount of $5,440, and the

mortgage and insurance payments on the marital residence.    These

rulings were memorialized in an order entered on May 3, 1996.

        On May 9, 1996, the trial court issued a rule against Dr.

Fox to show cause why he should not be held in contempt for his

failure to pay spousal support, pursuant to its March 26 rulings.

        At a hearing conducted on May 31, 1996, the trial court

ordered Dr. Fox to comply with Ms. Fox's requests for discovery.

That ruling was memorialized in an order entered on June 3,

1996.    On July 19, 1996, the trial court ordered Dr. Fox to

provide Ms. Fox with an accounting of the parties' children's

trusts by July 22, 1996.    The trial court also ordered Dr. Fox to

respond to Ms. Fox's request for documents by August 5, 1996.

Dr. Fox never produced these documents.



                                  - 3 -
     On August 16, 1996, Ms. Fox testified that Dr. Fox had

failed:    (1) to pay spousal support, (2) to provide an accounting

of the parties' children's trusts, (3) to produce documents

pursuant to discovery, and (4) to pay attorneys' fees, as ordered

by the trial court.   The trial court ordered "[t]hat Kenneth Fox

present himself on the next court date for the purpose of having

Kenneth Fox explain to the Court why he should not be

incarcerated for his failure to pay spousal support as ordered."

Dr. Fox failed to appear.
     On August 27, 1996, the trial court issued a rule against

Dr. Fox to show cause why he should not be held in contempt for

violating the orders of the trial court and ordered him to appear

in person before the trial court on September 6, 1996.   Dr. Fox

did not appear.

     On September 6, 1996, the trial court entered an order

providing that Dr. Fox "shall not file any motions or pleadings

in this Court until such time as he personally appears before

this Court."   The trial court issued an alias rule against Dr.

Fox to appear before the trial court on September 20, 1996, to

show cause why he should not be held in contempt for violating

the trial court's orders.   Because Dr. Fox did not appear, the

trial court did not permit Dr. Fox's counsel to cross-examine a

witness.   However, the trial court permitted Dr. Fox's counsel to

offer argument and to state his objections to the orders.

     Because Dr. Fox did not appear on September 20, 1996, the




                                - 4 -
trial court issued a second alias rule to show cause against Dr.

Fox, ordering him to appear on October 4, 1996.         Counsel for Dr.

Fox objected and noted his exception to this order.

        The October 4, 1996 hearing was continued to October 10,

1996.    Dr. Fox did not appear.     At that hearing, the trial court

granted custody of the parties' children to Ms. Fox, enjoined Dr.

Fox from sending correspondence to the children at their school,

and extended a protective order originally issued by the juvenile

and domestic relations court.       In response to Dr. Fox's counsel's

attempt to file certain discovery documents, the following

conversation ensued:
             THE COURT:    Dr. Fox has a history of utter

             total disrespect and contempt for this Court

             and its orders.    That's why this Court took

             the position that he could not - because of

             his track record, he could not file anything

             until he came before this Court and answered,

             in person, as to why he did or didn't do the

             things that are alleged that have been the

             basis for this Court's order and the rule to

             show cause.

                    *      *    *    *      *   *   *

             Dr. Fox is getting you to do the things that
             he can't do. It's a classic end run. Why
             doesn't Dr. Fox show up?

             [DR. FOX'S COUNSEL]: Well, I have told Dr.
             Fox that he has an obligation to appear.



                                    - 5 -
        On November 1, 1996, the trial court suspended Dr. Fox's

continuing obligation to pay spousal support and increased child

support by a like amount, to $7,589.     The trial court issued a

capias for Dr. Fox to show cause why he should not be held in

contempt for his refusal to comply with the trial court's orders.

        By its order of October 10, 1996, the trial court set

November 4, 1996, as the date for the deposition of Dr. Fox and

for the production of documents.    On November 4, 1996, neither

Dr. Fox nor his counsel appeared, and no documents were produced.
        On November 15, 1996, the trial court granted Ms. Fox's

motion for judgment in the amount of $24,979 for spousal support

arrearages for the period between June 1, 1996 and October 18,

1996.    Pursuant to its ruling at the November 1, 1996 hearing,

the trial court also entered an order requiring The Scudder Funds

and Signet Bank to provide statements indicating any financial

assets held in trust for the parties' children.    Counsel for Dr.

Fox stated their objections at this hearing and noted their

exceptions to the orders.

        On February 7, 1997, the trial court conducted a hearing on

Ms. Fox's motion for a writ of ne exeat.     Dr. Fox did not appear,

and his counsel was not permitted to participate.    The trial

court granted the writ, finding that sufficient cause existed to

restrain the departure of Dr. Fox from the trial court's

jurisdiction.

        On March 7, 1997, March 21, 1997 and April 5, 1997, the




                                 - 6 -
trial court issued orders requesting information from Dr. Fox and

non-parties concerning the identification and valuation of

marital property.

     On April 7, 1997, the trial court conducted an ore tenus

hearing on the matter of the parties' divorce.   Because Dr. Fox

failed to appear, his counsel was not permitted to participate in

the proceedings.    Five witnesses, including Ms. Fox, presented

testimony on the grounds for divorce.   By agreement of counsel,

the trial court heard testimony by proffer on the nature,

identity and value of the marital assets.
     On April 9, 1997, Ms. Fox mailed and sent by facsimile to

all counsel of record a proposed "Findings of Fact, Conclusions

of Law, Judgment of Absolute Divorce and Monetary Award."    The

trial court entered the final decree of divorce that day.

                                 B.

     Dr. Fox contends that the trial court unconstitutionally

denied him due process.   U. S. Const. amends. V, XIV; Va. Const.

art. I, § 11.   After reviewing the record, we hold that the trial

court's imposition of the non-participation sanction against Dr.

Fox comports with fundamental fairness and is consistent with due

process of law.

     "Notice and opportunity to be heard are fundamental

requirements of due process of law."    Lockhart v. Baxter, 12 Va.

App. 600, 604, 405 S.E.2d 434, 437 (1991).   Where a party has the

opportunity to present testimony, but chooses not to do so, there



                                - 7 -
is no denial of due process.   Venable v. Venable, 2 Va. App. 178,

182, 342 S.E.2d 646, 649 (1986).

     We find no error in the trial court's requiring Dr. Fox to

appear personally prior to permitting him to proceed further.

Dr. Fox asks for relief incompatible with justice.   He seeks to

wield the trial court's sword and shield to prosecute his claims,

while simultaneously engaging in a pattern of contumacious

behavior that both insults the dignity of the trial court and

deprives Ms. Fox of her opportunity to fully and effectively

pursue the litigation.
               Courts are invested with the power, and
          charged with the duty, of enforcing their
          decrees. Such decrees are the mandates of
          the law, and courts must have the power of
          enforcing them, if organized society is to be
          maintained.


Branch v. Branch, 144 Va. 244, 251-52, 132 S.E. 303, 305-06

(1926).

     The trial court did not prevent Dr. Fox from cross-examining

witnesses, presenting evidence, making objections, or from

arguing and filing motions, pleadings and discovery.   He was

afforded ample notice and opportunity to do all of these things.
 See Blinder, Robinson & Co., Inc. v. State Corp. Comm'n, 227 Va.

24, 313 S.E.2d 652 (1984).   Instead, he deliberately and

willfully elected to ignore the trial court's repeated commands

that he answer for his refusal to pay support and that he comply

with discovery orders.   Thus, he elected not to participate in

the proceedings.



                               - 8 -
     Dr. Fox held the proverbial keys for his "release" from the

sanction of the trial court.     That he chose not to avail himself

of the means for his release does not vindicate his claim on

appeal that the results were not to his liking.      See Rule

4:12(b)(2) (sanctions for failing to make discovery); Woodbury v.

Courtney, 239 Va. 651, 654, 391 S.E.2d 293, 295 (1990) (trial

court has broad discretion in determining what sanctions will be

imposed upon litigant who fails to respond timely to discovery).

We find no denial of due process in the proceedings.
                        II.   SERVICE OF PROCESS

     Dr. Fox contends that service upon him of the second alias

rule to show cause was improper.     Thus, he contends that the

trial court erred in subsequently issuing a capias for him.

     On August 27, 1996, the trial court issued a rule to show

cause against Dr. Fox, and on September 6, 1996, it issued an

alias rule.   When Dr. Fox failed to appear in obedience to either

rule, the trial court issued a second alias rule.     A private

server served the second alias rule on Dr. Fox personally in

Maryland.   Dr. Fox argues that this service was invalid because

the certificate of return, while notarized, does not contain the

server's signature.   He also argues that service outside of the

Commonwealth is insufficient to confer in personam jurisdiction
in contempt proceedings.      The trial court found that Dr. Fox had

actual notice of the hearing noticed by the second alias rule,

but failed to appear.




                                  - 9 -
     We need not address the validity of the service of the

second alias rule.   Dr. Fox did not appear, and the trial court

did not proceed upon that rule.   The trial court issued a capias,

commanding the sheriff to seize Dr. Fox, if he was found within

the sheriff's bailiwick, and to bring him before the trial court

to show cause why he should not be held in contempt for failing

to comply with the trial court's orders.   The capias was grounded

upon Dr. Fox's refusal to comply with the trial court's orders.

It was not based upon the validity of the second alias rule.

Accordingly, we find no error in the issuance of the capias.
                        III.   CHILD SUPPORT

     Dr. Fox contends that the trial court abused its discretion

in deviating from the presumptive guideline amounts specified in

Code § 20-108.2 in determining pendente lite and permanent child

support.
                "Code § 20-107.2(2) vests discretion in
           the trial court in awarding child support and
           such awards will not be reversed on appeal
           unless plainly wrong or unsupported by the
           evidence." A rebuttable presumption exists
           that the amount derived from the guidelines,
           Code § 20-108.2, is correct. Code
           § 20-108.1(B). "Once the presumptive amount
           is determined, the trial court may deviate
           . . . if such deviation is justified by
           factors recognized in Code §§ 20-108.1 and
           20-107.2." "Whenever a child support award
           varies from the guidelines, Code
           § 20-108.2(A) requires the trial court to
           make written findings of fact . . .
           explaining why one or more of these [Code
           §§ 20-108.1 and 20-107.2] factors would make
           it 'unjust and inappropriate' to apply the
           guidelines to the case."




                               - 10 -
Auman v. Auman, 21 Va. App. 275, 277, 464 S.E.2d 154, 155-56

(1995) (citations omitted).

     On May 3, 1996, the trial court awarded pendente lite child

support at the level set forth in the statutory guidelines.      The

trial court noted at that time that a deviation would have been

appropriate due to the standard of living established during the

marriage and the earning capacity and resources of Dr. Fox.         See

Code § 20-108.1(B)(10) and (11).    On November 1, 1996, the trial

court modified the child support award due to the financial

hardship placed upon Ms. Fox and the parties' minor children as a

result of Dr. Fox's continued refusal to pay spousal support.

This modification conformed to the prior award and suspended

payment of further spousal support.
     In the final decree of divorce, the trial court held that

Ms. Fox was entitled to spousal support, and reserved

jurisdiction to make a future spousal support award.      Pending

award of spousal support, the trial court ordered Dr. Fox to pay

$7,050 per month in child support.       The trial court considered

the statutory factors set forth in Code § 20-108.1(B), and

concluded that application of the statutory guidelines would be

"unjust and inappropriate" under the circumstances at that time.

     We find no abuse of discretion, and affirm the determination

of child support.

                      IV.     SPOUSAL SUPPORT
     Dr. Fox contends that the trial court erred in setting the




                                - 11 -
pendente lite and permanent spousal support awards.      He argues

that the awards are excessive.

     The trial court considered the evidence and all of the

statutory factors in fashioning the support awards.      Its findings

are supported by the record.     See Code § 20-107.1.   We find no

abuse of discretion, and affirm the awards.     See Huger v. Huger,

16 Va. App. 785, 791, 433 S.E.2d 255, 259 (1993).       See also

Thomasson v. Thomasson, 225 Va. 394, 397 n.1, 302 S.E.2d 63, 65

n.1 (1983) (permitting trial court to reserve power to modify

spousal support).




                               - 12 -
                   V.    CUSTODY AND VISITATION

     Dr. Fox contends that the trial court erred in its custody

and visitation determinations.

     "In matters of custody, visitation, and related child care

issues, the court's paramount concern is always the best

interests of the child."   Farley v. Farley, 9 Va. App. 326,

327-28, 387 S.E.2d 794, 795 (1990).     On review, "the 'decision of

the trial judge is peculiarly entitled to respect for he saw the

parties, heard the witnesses testify and was in closer touch with

the situation than the [appellate] Court, which is limited to a

review of the written record.'"   Sutherland v. Sutherland, 14 Va.

App. 42, 44, 414 S.E.2d 617, 618 (1992) (citation omitted).

     The trial court saw the parties and heard the evidence.

Having reviewed the record, we find that it supports the decision

to award Ms. Fox custody of the parties' children and to deny

visitation to Dr. Fox.

     Dr. Fox contends also that the trial court erred in entering

child visitation orders without the notice to and endorsement by

his counsel and the guardian ad litem.
     Rule 1:13 provides that:
               Drafts of orders and decrees shall be
          endorsed by counsel of record, or reasonable
          notice of the time and place of presenting
          such drafts together with copies thereof
          shall be served by delivering or mailing to
          all counsel of record who have not endorsed
          them. Compliance with this rule . . . may be
          modified or dispensed with by the court in
          its discretion.




                               - 13 -
(Emphasis added).

     All counsel of record, including the guardian ad litem, were

present at the trial.   Counsel for Dr. Fox was not permitted to

participate and the guardian ad litem declined the trial court's

repeated offer to examine the witnesses.      Counsel for Dr. Fox

objected to his exclusion from participation and to the trial

court's findings and rulings.    At the conclusion of the trial,

the trial court requested findings of facts and conclusions of

law from Ms. Fox.   Her counsel gave notice that the proposed

findings and conclusions of law would be submitted forthwith.
See State Hwy. Comm'r v. Easley, 215 Va. 197, 201, 207 S.E.2d

870, 873 (1974) (noting that rule designed to protect parties

without notice).

     "All that remained to be done was the preparation and entry

of the [decree] to end the case in the trial court."       Davis v.

Mullins, 251 Va. 141, 148, 466 S.E.2d 90, 93 (1996).       Ms. Fox's

counsel sent a facsimile and mailed a copy of the proposed

findings to all counsel of record.       The trial court entered the

final decree of divorce that same day.      Following entry of the

final decree, neither counsel for Dr. Fox nor the guardian ad
litem requested an opportunity to endorse the final decree.

     We hold that, under the circumstances of this case, the

trial court did not abuse its discretion in dispensing with the

requirement that the final decree be endorsed by all counsel of

record.   Compare Smith v. Stanaway, 242 Va. 286, 289, 410 S.E.2d




                                - 14 -
610, 612 (1991), with Cofer v. Cofer, 205 Va. 834, 836, 140

S.E.2d 663, 665 (1965) (reversing order entered without notice

that adversely affected rights of infants).

              VI.       MONETARY AWARD OF MARITAL ASSETS

     Dr. Fox contends that the trial court abused its discretion

in the determination and award of marital assets.         Despite having

presented us with a question on appeal, Dr. Fox has advanced no

argument thereon.       We will not construct an argument for him.

Accordingly, we do not address this question.        See Fitzgerald v.

Bass, 6 Va. App. 38, 56 n.7, 366 S.E.2d 615, 625 n.7 (1988).

               VII.       JURISDICTION OVER NON-PARTIES

     Dr. Fox contends that the trial court erred in exercising

subject matter jurisdiction over certain trusts established for

the parties' children and over various other entities.
          [T]he court, upon request of either party,
          shall determine the legal title as between
          the parties, and the ownership and value of
          all property, real or personal, tangible or
          intangible, of the parties . . . .


Code § 20-107.3.
          Virginia's statute "mandates" that trial
          courts determine the ownership and value of
          all real and personal property of the
          parties. But, consistent with established
          Virginia jurisprudence, the litigants have
          the burden to present evidence sufficient for
          the court to discharge its duty.

                    *      *    *     *      *   *   *

          Adequate discovery techniques are available
          to the parties to enable them to obtain
          evidence to identify, classify or evaluate
          marital or separate property. The court has
          available and should exercise adequate


                                    - 15 -
          sanctions to deal with the reluctant or
          recalcitrant party or witness who fails or
          refuses to disclose relevant evidence.


Bowers v. Bowers, 4 Va. App. 610, 617-18, 359 S.E.2d 546, 550-51

(1987) (citation omitted).

     While Dr. Fox argues that the trial court lacked subject

matter jurisdiction to identify and value assets held by him and

by the parties' children, he provides us no authority for that

proposition.   Nor does he argue that the non-parties objected to

participation.   Because of Dr. Fox's obstreperous conduct in

refusing to comply with discovery orders, the trial court

properly sought the direct assistance of non-parties to enable it

to discharge its duties under the statute.
     Dr. Fox also appears to contend that the trial court erred

in finding that various entities were, in fact, his alter egos.

He advances no argument to support this contention, and we will

construct none for him on appeal.

     However, we note that:
          "[W]hen a corporation will be regarded as the
          adjunct, creature, instrumentality, device,
          stooge, or dummy of another corporation is
          usually held to be a question of fact in each
          case. * * *; and courts will disregard the
          separate legal identities of the corporation
          only when one is used to defeat public
          convenience, justify wrongs, protect fraud or
          crime of the other."

                  *    *     *     *      *   *   *

          "Notwithstanding, when the facts justify it,
          the courts will look beyond the mere
          corporate entity to the persons who compose
          the corporation."



                                 - 16 -
Lewis Trucking Corp. v. Commonwealth, 207 Va. 23, 31-32, 147

S.E.2d 747, 753 (1966) (citations omitted).

        The trial court found that Dr. Fox "embarked upon a scheme

to defraud both [Ms. Fox] and the taxpayers of this jurisdiction

through the use of a series of limited partnerships, trusts and

corporations which in reality are simply an attempt by [Dr. Fox]

to fraudulently hide marital assets and prevent their proper

distribution."    The record supports the trial court's

determination that the various entities and Dr. Fox shared a

unity of interest and ownership, such that their separate

personalities no longer existed.      See 18 Am. Jur. 2d Corporations

§ 45.     See also 62B Am. Jur. 2d Process § 284 (noting the

exception to the general rule that a corporation is subject to

service of process where the corporation served is the alter ego

of the defendant).

        We affirm the trial court.

               VIII.   AWARD OF ATTORNEYS' FEES AND COSTS
        Dr. Fox contends that the trial court abused its discretion

in the award of attorneys' fees and costs.

        "An award of attorney's fees is a matter submitted to the

trial court's sound discretion and is reviewable on appeal only

for an abuse of discretion."      Graves v. Graves, 4 Va. App. 326,

333, 357 S.E.2d 554, 558 (1987).

        On April 30, 1997, the trial court entered judgment against

Dr. Fox for Ms. Fox's attorneys' fees and costs in the amount of




                                 - 17 -
$203,260.77. The trial court found that:
          [B]ecause of [Dr. Fox's] extreme behavior and
          continuing direct contempt of the Court's
          orders, and [Dr. Fox's] nearly complete lack
          of cooperation in providing discovery,
          including his intentional and actual efforts
          to impede discovery, [Ms. Fox] has been
          required to expend extraordinary and
          excessive amounts of money on attorneys' fees
          and costs . . . ."


Under the circumstances, the award was appropriate.     We find no

abuse of discretion.
                       IX.   WRIT OF NE EXEAT

     Dr. Fox contends that the evidence does not support a

finding that he was in Virginia when the trial court entered and

subsequently amended the writ of ne exeat.      He argues that the

writ cannot restrain the departure of one who has already left.

     A writ of ne exeat:
          [F]orbids the person to whom it is addressed
          to leave the country, the state, or the
          jurisdiction of the court. Available in some
          cases to keep a defendant within the reach of
          the court's process, where the ends of
          justice would be frustrated if he should
          escape from the jurisdiction.

Black's Law Dictionary 929 (5th ed. 1979).      The writ is a

proceeding in equity to secure bail.    It may not be granted

unless:   (1) a debt for a sum certain is due; (2) it is an

equitable demand without recourse at law, except as "in account,

and some other cases of concurrent jurisdiction"; and (3) the

person to whom the writ is addressed is about to "quit[] the

Country."   Rhodes v. Cousins, 27 Va. (6 Rand.) 657, 659 (1828).




                               - 18 -
     Ms. Fox sought the writ and submitted an affidavit

incorporating by reference the statements in her petition.     She

averred that Dr. Fox had not paid certain child and spousal

support obligations and that the parties' children's trust

account funds ($341,253.90) had been removed in contravention of

a prior order.   She also averred that she believed that Dr. Fox

was preparing to relocate to the Bahamas.   She testified as to

the basis for that belief.
     After a hearing on the petition, the trial court entered the

writ, directing the sheriff to restrain Dr. Fox's departure from

Virginia, with bail set at $400,000.    In the final decree, the

trial court increased the amount of bail to $1,000,000.

     The evidence, viewed in the light most favorable to Ms. Fox,

supported the finding that Dr. Fox was preparing to leave the

United States permanently.   However, the record does not reflect

that at the time the trial court issued the writ, Dr. Fox was

present in Virginia.

     Because of its potential to restrict a person's liberty, the

writ of ne exeat merits close judicial scrutiny.    Execution of

the writ is akin to a prohibitory injunction.   It restrains the

departure of a person from the jurisdiction of the court so as to

prevent irreparable harm.    Here, the writ sought to secure

performance of the trial court's decrees and to ensure that Dr.

Fox would provide for his former wife and their minor children.

     The circumstances in this case support the trial court's




                               - 19 -
amendment of the writ in the final decree of divorce.    Dr. Fox

alleges no prejudice.    At no time has he been forced to give bail

to secure his liberty.    He has not moved the trial court to quash

the writ.   The amendment serves merely to balance the equities

and to offer Ms. Fox and the parties' children a mechanism by

which they may seek to bar Dr. Fox's escape from Virginia upon a

subsequent return.    We find no abuse of discretion in increasing

the amount of bail.
                         X.   MOTION TO RECUSE

     Dr. Fox contends that the trial judge erred in declining to

recuse himself.   We disagree.

     While stating that Dr. Fox had very low credibility, the

trial court told Dr Fox's counsel that:
          Every time he comes into this courtroom . . .
          as far as I'm concerned, Dr. Fox starts off
          with a clean slate, but everything that I
          have seen about Dr. Fox at this point is
          totally unworthy of belief.


In discussing experts, the trial court stated:
          Well, Dr. Fox can hire anyone that he wants.
           And I will give due consideration to the
          credentials and testimony of any expert that
          he brings in here.
               I will not -- I will not prejudge
          anyone, but I do reserve the right to call
          them as I see them after I hear their
          credentials and after I hear them testify.


     "It is within the trial judge's discretion to determine

whether he harbors bias or prejudice which will impair his

ability to give the defendant a fair trial."     Terrell v.

Commonwealth, 12 Va. App. 285, 293, 403 S.E.2d 387, 391 (1991)



                                 - 20 -
(citation omitted).   Having reviewed the record, we cannot say

that the trial judge abused his discretion in declining to recuse

himself.

                                                   Affirmed.




                              - 21 -